                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            No. 4:14-CR-58-1H
                            No. 4:19-CV-152-H

    DAVID DEVONNE BATTISTE,            )
         Petitioner,                   )
                                       )
                                                          ORDER
         v.                            )
                                       )
    UNITED STATES OF AMERICA,          )
         Respondent.


        This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #88].               The government

filed a motion to dismiss, [DE #93], to which petitioner responded,

[DE #99].     This matter is ripe for adjudication.

                                  BACKGROUND

        On April 7, 2015, petitioner pled guilty, pursuant to a

written plea agreement, to carjacking, in violation of 18 U.S.C.

§ 2119(1), (Count One), and using and carrying and discharging a

firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A)(iii) (Count Two).              On October 6, 2015,

petitioner was sentenced to a total term of imprisonment of 327

months, and this judgment was set aside by order of this court on

October 13, 2015 pursuant to Fed. R. Crim. P. 35(a). 1             [DE #62].

On November 10, 2015, the court sentenced petitioner to a total



1 While the total term of imprisonment was correct, the distribution of the
sentence between the two counts was improper.



          Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 1 of 9
term of imprisonment of 324 months, including 180 months on Count

1 and 244 months on Count Two.                [DE #68].   Petitioner appealed,

challenging     his    career      offender    designation   and    the    district

court’s denial of his oral motion to withdraw his guilty plea, and

the Fourth Circuit Court of Appeals affirmed in part and dismissed

in part on October 3, 2018. 2           [DE #83].

        On October 21, 2019, petitioner timely filed the instant

motion to vacate pursuant to 28 U.S.C. § 2255, [DE #88], arguing

various claims of ineffective assistance of counsel.

                                COURT’S DISCUSSION

   I.     Standard of Review

        To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).         First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.               Id. at 687-88.      In making this

determination,        there   is    a   strong    presumption   that      counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”               Id. at 689 (quoting Michel v.



2 The appeal was held in abeyance on September 28, 2016, pending the Fourth

Circuit’s decisions in United States v. Walker, Case No. 15-4301, United States
v. Simms, Case No. 15-4640, and United States v. Evans, Case No. 16-4094. [DE
#80].

                                          2

          Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 2 of 9
Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).        Second, petitioner “must show that

there    is   a   reasonable   probability    that,     but   for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.     A   reasonable     probability    is   a     probability

sufficient to undermine confidence in the outcome.”               Id. at 694.

Further, when challenging a guilty plea, petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”        Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(citations omitted).

  II.    Analysis

       A. Grounds One and Two

       Petitioner contends counsel rendered ineffective assistance

by (1) failing to submit a motion to withdraw petitioner’s guilty

plea when petitioner requested him to do so, [DE #88 at 4-5], and

2) allegedly lying to the court that counsel was not aware until

the morning of sentencing that petitioner wanted him to postpone



                                      3

         Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 3 of 9
sentencing in order to file a motion to withdraw his guilty plea,

[DE #88 at 6].

      Petitioner’s first attorney represented him at arraignment

and then moved to withdraw before sentencing due to a conflict of

interest.    [DE #36].     A second attorney was appointed, who moved

to withdraw after one month due to a breakdown in communication

with petitioner. 3 [DE #45 and #47]. A third attorney was appointed

to represent petitioner at sentencing.             [DE #48].      Petitioner

argues his first attorney, Mr. Robert Bell, informed him that “once

[he] took that motor vehicle, [he] committed a 2119.”             [DE #88 at

5].   Petitioner contends he did not have the requisite intent to

commit carjacking, and if not for former counsel’s misleading

information, he would have proceeded to trial.           [DE #88 at 4-5; DE

#99 at 2; DE #74 at 3].       This assertion that he was misadvised as

to intent and did not have the requisite intent is refuted by his

statements and the factual basis at his Rule 11 hearing.

      Petitioner contends sentencing counsel rendered ineffective

assistance by failing to move to withdraw the guilty plea until

sentencing. Petitioner argues the late-in-time motion appeared to

waste judicial resources, and counsel lied when he stated to the

court that he was not informed until that morning of petitioner’s

desire to postpone the sentencing and to move to withdraw his


3Petitioner does not assert claims of ineffective assistance against his second
attorney Mr. Frank Harper and does not include him in the list of attorneys in
his motion to vacate. [DE #88 at 11].

                                       4

        Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 4 of 9
guilty plea. Petitioner attached a letter that he wrote to counsel

more than one month prior to sentencing in which he stated to

counsel that he wanted to move to withdraw his guilty plea.                  [DE

#88-1 at 5].      However, petitioner has not shown prejudice.

       Although   petitioner   reiterates    his   argument   made      at   the

sentencing hearing on his oral motion to withdraw the guilty plea,

that he did not understand the law, particularly the penalties he

was facing at the time of his plea, these allegations are refuted

by the record, as also found by the undersigned at the sentencing

hearing.    [DE #74 at 2-7].

       At his Rule 11 hearing, petitioner responded affirmatively

that he understood the charges against him, the terms of his plea

agreement and that he was pleading guilty of his own free will

because he is was in fact guilty.           [DE #76 at 13, 17-18].            He

stated under oath that he was guilty of carjacking.              [DE #76 at

20].    When asked by United States Magistrate Judge Kimberly A.

Swank, “did you, as charged in Count One, on or about July 15th,

2013, knowingly and with intent to cause death or serious bodily

injury take a motor vehicle that had been transported, shipped,

and received in interstate or foreign commerce from the person and

the presence of another by force or violence or by intimidation,”

petitioner answered affirmatively. Id. The factual basis provided

during the Rule 11 colloquy established that petitioner discharged

his firearm toward the passenger of a vehicle who refused to exit

                                      5

         Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 5 of 9
a vehicle during the carjacking. Id. at 21-22. Neither petitioner

nor his counsel objected to the factual basis.           Id. at 23.

      “[A] defendant’s solemn declarations in open court affirming

[a plea] agreement . . . carry a strong presumption of verity . .

. because courts must be able to rely on the defendant’s statements

made under oath during a properly conducted Rule 11 plea colloquy.”

United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)

(internal quotation marks and citations omitted).              Additionally,

to the extent petitioner contends he would have proceeded to trial

but for the alleged misadvice of arraignment counsel as to the

elements of carjacking, [DE #88 at 4], the court notes petitioner

has not shown there is a “reasonable probability” that “he would

not have pleaded guilty and would have insisted on going to trial.”

Hill, 474 U.S. at 59. 4 In light of petitioner’s solemn declarations

in open court, indicating his understanding and willingness to

enter   his   plea   of   guilty   after   conferring   with   his   counsel,

petitioner’s contrary claims, one and two, fail.

      B. Ground Three

      Petitioner contends counsel rendered ineffective assistance

by misadvising him that carjacking was not a crime of violence,

and that he would not be sentenced under § 924(c) or as a career

offender, [DE #88 at 7; DE #88-1 at 7].             Petitioner references


4
 Petitioner appealed the district court’s denial of the motion to withdraw
guilty plea, and the Fourth Circuit considered this argument on the merits
and affirmed. [DE #83 at 3-4].

                                      6

        Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 6 of 9
sentencing counsel’s letter to him informing him “based on the

Supreme Court’s recent ruling in [United States v. Johnson, 135 S.

Ct. 2551 (2015)]        and prior case law, you cannot be sentenced on

the [§] 924(c) charge as carjacking is not a crime of violence;

this argument also applies to the career offender status.”                     [DE

#88-1 at 7].

      Sentencing counsel objected in writing to the career offender

designation in the PSR based on carjacking not being a crime of

violence under Johnson, and the Fourth Circuit had not yet decided

this issue.      Indeed, the definition of “crime of violence” under

the United States Sentencing Guidelines was unsettled following

Johnson,   and    the   “force    clause”   of   the    definition    under    the

Guidelines was not decided until over a year and a half after

petitioner was sentenced.          Beckles v. United States, 137 S. Ct.

886   (2017).     During    the   pendency   of   petitioner’s       appeal,    on

February 2, 2017, the Fourth Circuit held in United States v.

Evans, 848 F.3d 242 (4th Cir.), cert. denied, 137 S. Ct. 2253

(2017) that carjacking in violation of 18 U.S.C. § 2119 is a crime

of violence under 18 U.S.C. § 924(c). 5                Evans had been pending

since the notice of appeal was first filed on February 25, 2016,

almost three months after petitioner’s sentencing.              Under the law


5 The court notes the definition for the force clause of § 924(c)(3)(A) is the

same as the definition of the force clause for a crime of violence under USSG
§ 4B1.2(a)(1) except that § 924(c)(3)(A) includes “or property,” and the
reasoning of the Fourth Circuit in Evans did not rely on the use of force
“against property.”

                                       7

        Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 7 of 9
that existed at the time of sentencing, counsel for petitioner was

within the “wide range of reasonable professional assistance” to

argue that carjacking was not a crime of violence.                Strickland,

466 at 689.        Even if the court were to find that petitioner’s

counsel     fell   below    the    standard   of    reasonable    assistance,

petitioner has not shown prejudice, that is, “the result of the

proceeding     would    have    been   different”    in   light   of     Evans. 6

Strickland, 466 U.S. at 694. Therefore, this argument is without

merit.

      C. Ground Four

      Petitioner contends counsel rendered ineffective assistance

by misadvising him on appeal by not filing cases in support due

allegedly to the status of his case and not filing a reply to the

government’s brief when requested by petitioner, [DE #88 at 9; DE

#88-1 at 9].       As of February 2, 2017, the case law in the Fourth

Circuit provided that carjacking is a crime of violence.                 Evans,

848 F.3d at 247-48.        The appeal waiver precluded the majority of

petitioner’s claims.           Petitioner’s appeal was held in abeyance

pending the resolution of Evans, and given its resolution and




6 To the extent petitioner contends he would have proceeded to trial after the

alleged misdavice of sentencing counsel as to carjacking not being a crime of
violence under § 924(c) and him not being a career offender, [DE #99 at 7], the
court notes as stated supra that petitioner had already entered a guilty plea,
and sentencing counsel orally moved to withdraw petitioner’s guilty plea at
sentencing as requested to do so. [DE #74 at 2].

                                       8

          Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 8 of 9
petitioner’s appeal waiver, petitioner has not shown prejudice as

to counsel’s failure to file a reply to the government’s brief.

     Therefore, this argument also fails.

                               CONCLUSION

     For   the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #93], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #88], is hereby DISMISSED.           The clerk is directed to

close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 22nd day of September 2020.



                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35

                                     9

       Case 4:14-cr-00058-H Document 100 Filed 09/24/20 Page 9 of 9
